Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141679                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141679
                                                                    COA: 297525
                                                                    Wayne CC: 06-004338
  DEWAYNE PLEMMONS,                                                            06-004445
          Defendant-Appellant.                                                 06-005531

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 22, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration under the standard for direct appeals, because the defendant was deprived
  of his direct appeal as a consequence of delays to which he did not contribute.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2011                      _________________________________________
           0323                                                                Clerk